
	

113 SRES 21 ATS: Designating February 14, 2013, as “National Solidarity Day for Compassionate Patient Care”.
U.S. Senate
2013-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 21
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2013
			Mr. Lautenberg submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			February 14, 2013
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Designating February 14, 2013, as
		  National Solidarity Day for Compassionate Patient
		  Care.
	
	
		Whereas the National Solidarity Day for Compassionate
			 Patient Care promotes national awareness of the importance of compassionate and
			 respectful relationships between health care professionals and their patients
			 as reflected in attitudes that are sensitive to the values, autonomy, cultural,
			 and ethnic backgrounds of patients and families;
		Whereas individuals and groups of medical professionals
			 and students stand in solidarity to support compassion in health care as
			 expressed by Dr. Randall Friese, triage physician at the University of Arizona
			 Medical Center who, when queried, stated that the most important treatment he
			 provided to Congress member Gabrielle Giffords after she was shot on January 8,
			 2011, was to hold her hand and reassure her that she was in the hospital and
			 would be cared for;
		Whereas physicians, nurses, all other health care
			 professionals, and medical facilities are charged with providing both the art
			 and science of medicine;
		Whereas a greater awareness of the importance of
			 compassion in health care encourages health care professionals to be mindful of
			 the need to treat the patient rather than the disease;
		Whereas scientific research illustrates that when health
			 care professionals practice humanistically; demonstrating the qualities of
			 integrity, excellence, compassion, altruism, respect, empathy, and service,
			 their patients have better medical outcomes; and
		Whereas February 14th would be an appropriate day to
			 designate as National Solidarity Day for Compassionate Patient Care and to
			 celebrate it by health care students and professionals performing humanistic
			 acts of compassion and kindness toward patients, families of patients, and
			 health care colleagues: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 February 14, 2013, as National Solidarity Day for Compassionate Patient
			 Care;
			(2)recognizes the
			 importance and value of a respectful relationship between health care
			 professionals and their patients as a means of promoting better health
			 outcomes; and
			(3)encourages all
			 health care professionals to be mindful of the importance of both—
				(A)being humane and
			 compassionate; and
				(B)providing
			 technical expertise.
				
